SULLIVAN, Chief Judge
(concurring in part and dissenting in part):
I must dissent with regard to the instruction on espionage. I agree with the Court of Military Review that, if error occurred in this instruction, it was harmless. The instruction should be evaluated in light of the evidence of record and not in a vacuum. Here the prosecution offered evidence that appellant believed his actions would harm the Government, and the accused offered evidence of his “good faith” as a spy catcher. The challenged “or otherwise without authority” phrase of the instant instruction was not an issue in this case, so any error in its wording should be ignored. Rose v. Clark, 478 U.S. 570, 106 S.Ct. 3101, 92 L.Ed.2d 460 (1986).